FILED
                                                  United States Court of Appeals
                                                          Tenth Circuit

                                                      September 21, 2017
                                   PUBLISH            Elisabeth A. Shumaker
                                                          Clerk of Court
                  UNITED STATES COURT OF APPEALS

                                 TENTH CIRCUIT



STATE OF WYOMING; STATE OF
COLORADO; INDEPENDENT
PETROLEUM ASSOCIATION OF
AMERICA; WESTERN ENERGY
ALLIANCE,

      Petitioners - Appellees,

and

STATE OF NORTH DAKOTA;
STATE OF UTAH; UTE INDIAN
TRIBE,

      Intervenors Petitioners -
      Appellees,

v.                                               No. 16-8068

RYAN ZINKE, Secretary, United
States Department of the Interior;
UNITED STATES BUREAU OF
LAND MANAGEMENT; UNITED
STATES DEPARTMENT OF THE
INTERIOR; KRISTIN BAIL,

      Respondents - Appellants,

and

SIERRA CLUB; EARTHWORKS;
WESTERN RESOURCE
ADVOCATES; CONSERVATION
COLORADO EDUCATION FUND;
WILDERNESS SOCIETY;
SOUTHERN UTAH WILDERNESS
ALLIANCE,

       Intervenors Respondents,
-----------------------------

UNITED STATES CHAMBER OF
COMMERCE; PETROLEUM
ASSOCIATION OF WYOMING,
FORMER OFFICIALS OF THE U.S.
DEPARTMENT OF THE INTERIOR;
INTERESTED PUBLIC LANDS,
NATURAL RESOURCES, ENERGY,
and ADMINISTRATIVE LAW
PROFESSORS; PETROLEUM
ASSOCIATION OF WYOMING,
PACIFIC LEGAL FOUNDATION;
WYOMING LIBERTY GROUP,
STATE OF MONTANA; STATE OF
ALASKA; STATE OF KANSAS;
STATE OF TEXAS,

      Amici Curiae.
_______________________________

STATE OF WYOMING; STATE OF
COLORADO; INDEPENDENT
PETROLEUM ASSOCIATION OF
AMERICA; WESTERN ENERGY
ALLIANCE,

      Petitioners - Appellees,

and

STATE OF NORTH DAKOTA;
STATE OF UTAH; UTE INDIAN
TRIBE,

      Intervenors Petitioners -
      Appellees,
v.                                   No. 16-8069

SIERRA CLUB; EARTHWORKS;
WESTERN RESOURCE
ADVOCATES; CONSERVATION
COLORADO EDUCATION FUND;
WILDERNESS SOCIETY;
SOUTHERN UTAH WILDERNESS
ALLIANCE,

       Intervenors Respondents -
       Appellants,

and

RYAN ZINKE, Secretary, United
States Department of the Interior;
UNITED STATES BUREAU OF
LAND MANAGEMENT; UNITED
STATES DEPARTMENT OF THE
INTERIOR; KRISTIN BAIL,

        Respondents.
-----------------------------

UNITED STATES CHAMBER OF
COMMERCE; PETROLEUM
ASSOCIATION OF WYOMING,
FORMER OFFICIALS OF THE U.S.
DEPARTMENT OF THE INTERIOR;
INTERESTED PUBLIC LANDS,
NATURAL RESOURCES, ENERGY,
and ADMINISTRATIVE LAW
PROFESSORS; PETROLEUM
ASSOCIATION OF WYOMING,
PACIFIC LEGAL FOUNDATION;
WYOMING LIBERTY GROUP,
STATE OF MONTANA; STATE OF
ALASKA; STATE OF KANSAS;
STATE OF TEXAS,

        Amici Curiae.
       APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF WYOMING
                  (D.C. No. 2:15-CV-00043-SWS)


Andrew C. Mergen, United States Department of Justice, Washington, DC
(Jeffrey H. Wood, Acting Assistant Attorney General, William E. Gerard, David
A. Carson, Nicholas A. Dimascio, and J. David Gunter II, United States
Department of Justice, Environmental and Natural Resources Division, Denver,
Colorado and Washington, DC; and Richard McNeer, Office of the Solicitor,
United States Department of the Interior, Washington, DC, with him on the
briefs), appearing for Appellants United States Bureau of Land Management,
United States Department of the Interior, Kristin Bail, and Ryan Zinke.

Michael S. Freeman, Earthjustice, Denver, Colorado (Joel Minor, Earthjustice,
Denver, Colorado, and Nathan Matthews, Sierra Club, Oakland, California, with
him on the briefs), appearing for Intervenor-Respondent-Appellants Sierra Club,
Earthworks, Western Resource Advocates, Conservation Colorado Education
Fund, Wilderness Society, and Southern Utah Wilderness Alliance.

James Kaste, Deputy Attorney General,Wyoming Attorney General’s Office,
Cheyenne, Wyoming (Peter K. Michael, Wyoming Attorney General, Michael J.
McGrady, Senior Assistant Attorney General, and Erik Petersen, Senior Assistant
Attorney General, Wyoming Attorney General’s Office, Cheyenne, Wyoming;
Sean D. Reyes, Utah Attorney General, Tyler Green, Solicitor General, Stanford
E. Purser, Deputy Solicitor General, Steven F. Alder and Melissa Reynolds,
Assistant Attorneys General, Utah Attorney General’s Office, Salt Lake City,
Utah; Frederick R. Yarger, Solicitor General, Colorado Attorney General's Office,
Denver, Colorado, with him on the brief), appearing for Appellees State of
Wyoming, State of Utah, and State of Colorado.

Paul M. Seby, Special Assistant Attorney General, Greenberg Traurig, Denver,
Colorado; (Wayne K. Stenehjem, Attorney General, and Matthew A. Sagsveen,
Assistant Attorney General, Office of the Attorney General for the State of North
Dakota, Bismarck, North Dakota, with him on the briefs), appearing for
Intervenor-Appellee State of North Dakota.

Mark S. Barron (L. Poe Leggette and Alexander K. Obrecht, with him on the
briefs), Baker & Hostetler, Denver, Colorado, appearing for Petitioners-Appellees
Independent Petroleum Association of America and Western Energy Alliance.
Jeffrey S. Rasmussen (Jeremy J. Patterson and Rebecca Sher, with him on the
brief), Fredericks Peebles & Morgan, LLP, Louisville, Colorado, appearing for
Appellee Ute Indian Tribe of the Uintah and Ouray Reservation.

Kevin J. Lynch and Brad Bartlett, Sturm College of Law, University of Denver,
Denver, Colorado, filed an amicus curiae brief for Interested Public Lands,
Natural Resources, Energy, and Administrative Law Professors.

Susannah L. Weaver and Sean H. Donahue, Donahue & Goldberg, LLP,
Washington, DC, filed an amicus curiae brief for former officials of the U.S.
Department of the Interior.

Jaimie N. Cavanaugh and Steven J. Lechner, Mountain States Legal Foundation,
Lakewood, Colorado, filed an amicus curiae brief for Petroleum Association of
Wyoming.

M. Reed Hopper and Jonathan Wood, Pacific Legal Foundation, Sacramento,
California, filed an amicus curiae brief for Wyoming Liberty Group.

Timothy C. Fox, Attorney General for the State of Montana, and Tommy H.
Butler, Deputy Attorney General for the State of Montana, Helena, Montana;
Jahna M. Lindemuth, Attorney General of the State of Alaska, Juneau, Alaska;
Derek Schmidt, Attorney General for the State of Kansas, Topeka, Kansas; Ken
Paxton, Attorney General for the State of Texas, Austin, Texas, filed an amicus
curiae brief for the States of Montana, Alaska, Kansas, and Texas.

Steven P. Lehotsky and Sheldon B. Gilbert, United States Chamber Litigation
Center; Jonathan S. Franklin, Norton Rose Fulbright US LLP, Washington, DC,
filed an amicus curiae brief for United States Chamber of Commerce.


Before BRISCOE, HARTZ, and HOLMES, Circuit Judges.


BRISCOE, Circuit Judge.


      In these cases, we are asked to decide whether the Bureau of Land

Management (BLM) acted beyond its statutory authority when it promulgated a


                                        1
regulation—43 C.F.R. § 3162.3-3 (2015) 1—governing hydraulic fracturing

(fracking) on lands owned or held in trust by the United States. The district court

invalidated this regulation (hereinafter, the Fracking Regulation) as exceeding the

BLM’s statutory authority. While these appeals were pending, a new President of

the United States was elected. After that change in Administration, and at the

President’s direction, the BLM began the process of rescinding the Fracking

Regulation. Given these changed and changing circumstances, we conclude these

appeals are prudentially unripe. As a result, we dismiss these appeals and remand

with directions to vacate the district court’s opinion and dismiss the action

without prejudice.

                                          I

                                         A

      Fracking is a “well stimulation” technique that oil and gas producers use to

extract greater volumes of oil and natural gas than is otherwise possible. During

fracking, “oil and gas producers inject water, sand, and certain chemicals into

tight-rock formations to create fissures in the rock that allow oil and gas to escape

for collection in a well.” Industry Petitioners Aple. Br. at 2. Chemicals are

added in the injection process to delay pipe corrosion and kill unwanted bacteria,

      1
         Although the parties and this opinion refer to the contested regulation in
the singular, two regulations are implicated. The BLM added § 3162.3-3 but also
revised § 3162.3-2, the existing regulations governing fracking. Oil and Gas;
Hydraulic Fracturing on Federal and Indian Lands, 80 Fed. Reg. 16,128, 16,137
(Mar. 26, 2015).

                                          2
as well as for other purposes. Oil and Gas; Hydraulic Fracturing on Federal and

Indian Lands, 80 Fed. Reg. 16,128, 16,131 (Mar. 26, 2015).

      Although first used by the oil and gas industry in the 1940s, fracking

became more effective and complex around 2000 once industry combined

fracking with horizontal drilling. “A horizontally drilled well starts as a vertical

or directional well, but then curves and becomes horizontal, or nearly so, allowing

the wellbore [i.e., drilled hole] to follow within a rock stratum for significant

distances and thus greatly increase the volume of a reservoir opened by the

wellbore.” Aplt. App. at 43. Today, ninety percent of the oil and gas wells on

federal lands involve the use of hydraulic fracking.

      In 1982, the Department of Interior (DOI) promulgated the predecessor to

the Fracking Regulation. The predecessor regulation governed “the exploration,

development, and production of oil and gas from onshore Federal and restricted

Indian leases.” See generally Oil and Gas Operating Regulations, 47 Fed. Reg.

47,758 (Oct. 27, 1982) (codified at 30 C.F.R. Part 221). The 1982 regulation did

not address hydraulic fracking in great detail. Under that regulation, the BLM

had to approve only “nonroutine fracturing jobs,” but, in practice, industry treated

all fracking as routine and rarely sought BLM approval. The BLM last revised

the predecessor regulation in 1988. See generally Minerals Management, 53 Fed.

Reg. 22,814 (June 17, 1988) (codified at 43 C.F.R. Part 3000, et. seq.).

      As fracking became more common, public concern increased about whether

                                           3
fracking was contributing to or causing “contamination of underground water

sources, whether the chemicals used in [fracking] should be disclosed to the

public, and whether there [wa]s adequate management of well integrity and the

‘flowback’ fluids that return to the surface during and after [fracking]

operations.” Oil and Gas; Hydraulic Fracturing on Federal and Indian Lands;

Rescission of a 2015 Rule, 82 Fed. Reg. 34,464 (July 25, 2017). The BLM

responded by preparing to draft the current regulation in 2010. Oil and Gas, 80

Fed. Reg. at 16,131. The new regulation attempted to modernize the existing

federal regulations governing fracking on lands owned or held in trust by the

United States by increasing disclosure of the chemicals used in fracking fluid,

updating the standards for wellbore construction and testing, and addressing the

management of water used in the fracking process. Oil and Gas; Well

Stimulation, Including Hydraulic Fracturing, on Federal and Indian Lands, 77

Fed. Reg. 27,691–92, (May 11, 2012) (discussing the proposed regulation).

      On May 11, 2012, the BLM published its proposed regulation. As part of

its rulemaking, the BLM alleges it met with affected Indian tribes on at least four

occasions from 2012 to 2014. At the public commenters’ request, the BLM

extended the comment period for 60 days and received over 177,000 comments on

the first draft of the proposed regulation. Oil and Gas, 80 Fed. Reg. at 16,131. It

published a revised regulation on May 24, 2013 and received another 1.35 million

comments on this revised version. Id. The BLM published the final version of

                                          4
the Fracking Regulation on March 26, 2015 with an effective date of June 24,

2015.

        The Fracking Regulation attempts to regulate fracking in four ways. It

imposes new well construction and testing requirements, new flowback storage

requirements (tanks, not pits), new chemical disclosure requirements, and also

generally increases BLM’s oversight of fracking. The estimated cost to comply

with the Fracking Regulation is “about $11,400 per well, or about $32 million per

year. On average this equates to approximately 0.13 to 0.21 percent of the cost of

drilling a well.” Id. at 16,130. The Fracking Regulation would impact an

estimated 2,800–3,800 fracking operations per year. Id. Although the Fracking

Regulation expands the scope of federal regulation of fracking, most fracking

regulation occurs at the state level. However, state regulation of fracking is

relatively recent; before 2005, few States had fracking laws.

                                          B

        On March 20, 2015, shortly before the Fracking Regulation was to take

effect, the Independent Petroleum Association of America (IPAA) and the

Western Energy Alliance (WEA) (together: Industry Petitioners) filed a Petition

for Review of Final Agency Action under the Administrative Procedure Act

(APA) (No. 2:15-cv-00041-SWS). The States of Wyoming and Colorado filed

separate Petitions six days later (No. 2:15-cv-00043-SWS). The district court

consolidated these cases. North Dakota, Utah, and the Ute Indian Tribe

                                          5
intervened, opposing the new regulation; multiple citizen groups also intervened,

defending the regulation (Citizen Group Intervenors).

      The Petitions for Review asserted that the Fracking Regulation violated two

provisions of the APA: Petitioners alleged the Fracking Regulation was

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law” under 5 U.S.C. § 706(2)(A), and also was “in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right” under

§ 706(2)(C). The Ute Tribe also raised separate, tribe-specific arguments.

      Petitioners individually filed preliminary injunction motions. After a

hearing on these motions, the district court postponed the effective date of the

Fracking Regulation on the same day it was to take effect, pending the district

court’s resolution of the preliminary injunction motion. On September 30, 2015,

the district court granted the requested preliminary injunction. The court

reasoned that Petitioners were likely to succeed on the merits on both APA

grounds raised. The BLM and Citizen Group Intervenors both appealed the grant

of the preliminary injunction to this court (Nos. 15-8126 and 15-8134).

      While those appeals were pending, the district court reached the merits and

entered a judgment on June 21, 2016 setting aside the Fracking Regulation. The

district court invalidated the Fracking Regulation under § 706(2)(C) of the APA,

concluding the BLM had acted beyond its statutory authority. Applying the

two-step review set forth in Chevron U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837

                                           6
(1984), the district court concluded that no statute authorized the BLM, or any

other federal agency, to regulate fracking. The court addressed each statute the

BLM cited in support of its rulemaking authority—the Federal Land Policy

Management Act (FLPMA), the Mineral Leasing Act (MLA), the Indian Mineral

Leasing Act (IMLA), and the Indian Mineral Development Act (IMDA)—and

concluded none of these acts delegated authority to the BLM to promulgate the

Fracking Regulation. Wyoming v. United States DOI, Nos. 2:15-CV-041-SWS,

2:15-CV-043-SWS, 2016 WL 3509415, at *3–*10 (D. Wyo. June 21, 2016). The

court concluded that the MLA authorized the Secretary of the Interior to regulate

activities that disturb the surface of federal lands, but that the Fracking

Regulation purports to regulate the fracking process beyond any surface activities.

It also found that neither the FLPMA (the BLM’s organic act), the IMLA, nor the

IMDA give the BLM authority to regulate fracking because none of the Acts

contain a specific statutory provision that authorizes the Bureau to regulate

fracking, or any kind of underground injection. The district court categorized the

FLPMA as a land use planning statute that authorized the BLM, at most, to

generate high-level land use planning documents to prevent unnecessary

degradation of federal lands.

      Even if these Acts could be read to authorize the BLM’s regulation of

fracking, the district court reasoned that a 2005 amendment to the Safe Drinking

Water Act (SDWA) precluded all federal regulation of non-diesel fracking. The

                                           7
SDWA is a comprehensive regime protecting America’s drinking water. In

particular, it protects “public water systems” and underground water sources. See

42 U.S.C. §§ 300g et seq., 300h et seq. (respectively). The goals of the SDWA

are achieved through cooperative federalism. The Environmental Protection

Agency (EPA) sets national minimum standards, but the States implement those

standards. See id. §§ 300f(7)-(8), 300g-2 (providing for State regulation

satisfying a national standard). Section 300h-300h-8 of the SDWA (also called

Part C) describes the underground injection program. As set forth in the SDWA,

the EPA cannot directly regulate underground injections; it can only recommend

that a State do so. Id. § 300h-1(a). States may regulate underground injections of

any substance, including garbage and waste. See H.R. 93-1185 (1974). In 2005,

Congress excluded non-diesel fracking from the definition of “underground

injection.” Energy Policy Act of 2005, 109 P.L. 58, 119 Stat. 594 (2005)

(codified at 42 U.S.C. § 300h(d)(1)(B)(ii)). This amendment to the SDWA came

after a ruling of the Eleventh Circuit, which held that the EPA had authority to

regulate fracking under the statute as then written. See Legal Envtl. Assistance

Found. (LEAF), Inc. v. EPA, 118 F.3d 1467, 1470 (11th Cir. 1997). In the cases

before us, the district court concluded that the 2005 amendment removed the last

source of authority for the federal regulation of fracking. According to the

district court, after the 2005 amendment to the SDWA, only the States could

regulate fracking.

                                         8
      Given the district court’s ruling that the BLM lacked statutory authority to

promulgate the Fracking Regulation, it declined to address whether the BLM’s

actions in promulgating the Fracking Regulation were arbitrary and capricious in

violation of § 706(2)(A) of the APA. As a result of the timing of the district

court’s rulings, the Fracking Regulation has never taken effect.

      After the district court ruled on the merits, we dismissed the preliminary

injunction appeals as moot. The parties supporting the regulation brought the

instant appeals, challenging the district court’s June 21, 2016 Order.

      While these appeals were pending, the BLM asked this court to hold these

appeals in abeyance pending its pursuit of further rulemaking pertaining to the

Fracking Regulation. The BLM explained that President Trump’s Executive

Order No. 13,771 (January 30, 2017) required the DOI to review its regulations,

including the Fracking Regulation, “for consistency with the policies and

priorities of the new Administration.” Fed. Aplt. Mot. at 2, Mar. 15, 2017. The

President issued another Executive Order, No. 13,783, directing the Secretary of

the Interior “as soon as practicable,” to “publish for notice and comment proposed

rules suspending, revising, or rescinding” the Fracking Regulation at issue in

these appeals. Id. §§ 7(a), (b)(I) (Mar. 28, 2017). Secretary of the Interior, Ryan

Zinke, later clarified, in Order No. 3349 dated March 29, 2017, that the BLM

would rescind the regulation in full: “BLM shall proceed expeditiously with

proposing to rescind the final rule entitled, ‘Oil and Gas; Hydraulic Fracturing on

                                          9
Federal and Indian Lands.’” Id. at § 5(c)(i). On June 22, 2017, the BLM

published a notice in the Federal Register reinforcing that commitment: “BLM

will proceed expeditiously with a proposed rule to rescind the final rule entitled

‘Oil and Gas; Hydraulic Fracturing on Federal and Indian Lands,’ 80 FR 16128

(March 26, 2015).” Evaluation of Existing Regulations, 82 Fed. Reg. at 28,431.

Then, on July 25, 2017, the BLM published a Notice in the Federal Register

opening the 60-day notice and comment period for a proposed rule that would

entirely rescind the Fracking Regulation. Rescission of a 2015 Rule, 82 Fed. Reg.

at 34,464. The comment period is presently scheduled to close on September 25,

2017. In its notice, the BLM states that “[u]pon further review of the 2015 final

rule [Fracking Regulation], as directed by Executive Order No. 13,783 and

Secretarial Order No. 3349, the BLM believes that the 2015 [Fracking

Regulation] unnecessarily burdens industry with compliance costs and

information requirements that are duplicative of regulatory programs of many

states and some tribes. As a result, we are proposing to rescind, in its entirety,

the 2015 [Fracking Regulation].” Id. at 34,464–65.

                                          II

      The single merits issue addressed by the district court and at issue in these

pending appeals is: whether the FLPMA, MLA, and the Indian mineral statutes,

read in light of the SDWA, provide the BLM with authority to regulate fracking

on lands owned or held in trust by the United States and thereby to promulgate

                                          10
the Fracking Regulation. Given the recent rulemaking activity undertaken by the

BLM, however, we must first address whether we should proceed to the merits.

                                          A

      The Supreme Court has “recent[ly] reaffirm[ed] the principle that ‘a federal

court’s obligation to hear and decide’ cases within its jurisdiction ‘is virtually

unflagging.’” Lexmark Int’l, Inc. v. Static Control Components, Inc., __U.S.__,

134 S. Ct. 1377, 1386 (2014) (quotations omitted) (quoting Sprint Commc’ns,

Inc. v. Jacobs, __U.S.__, 134 S. Ct. 584, 591 (2013) in turn quoting Colorado

River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)). Yet

the prudential ripeness doctrine contemplates that there will be instances when the

exercise of Article III jurisdiction is unwise. The Supreme Court has long held

the ripeness doctrine is “designed ‘to prevent the courts, through avoidance of

premature adjudication, from entangling themselves in abstract disagreements

over administrative policies, and also to protect the agencies from judicial

interference until an administrative decision has been formalized and its effects

felt in a concrete way by the challenging parties.’” Nat’l Park Hosp. Ass’n v.

DOI, 538 U.S. 803, 807–08 (2003) (quoting Abbott Labs. v. Gardner, 387 U.S.
136, 148–49 (1967) (abrogated on other grounds by Califano v. Sanders, 430 U.S.
99, 105 (1977))). Prudential ripeness acknowledges that the constraints of Article

III may be insufficient to prevent the consideration of “abstract disagreements

over administrative policies.” Id. Declining to exercise Article III jurisdiction is

                                          11
unusual but not unprecedented.

                                          B

      We ask, then, whether these appeals fall within our obligation to “hear and

decide,” or whether we should abstain from the exercise of our jurisdiction

because these appeals are prudentially unripe? We analyze prudential ripeness by

evaluating “both the fitness of the issues for judicial decision and the hardship to

the parties of withholding court consideration.” Abbott Labs., 387 U.S. at 149.

                                (1) Fitness for review

      With respect to this question, we consider a number of factors, such as

whether the issue is a purely legal one, whether the agency decision in dispute

was final, and whether “further factual development would ‘significantly advance

our ability to deal with the legal issues presented.’” Nat’l Park Hosp. Ass’n, 538
U.S. at 812 (quoting Duke Power Co. v. Carolina Environmental Study Group,

Inc., 438 U.S. 59, 82 (1978)). 2 We have also considered “‘whether judicial

intervention would inappropriately interfere with further administrative action’

and ‘whether the courts would benefit from further factual development of the


      2
          “We have also articulated the factors relevant for evaluating ripeness as:
‘(1) whether the issues involved are purely legal, (2) whether the agency’s action
is final, (3) whether the action has or will have an immediate impact on the
petitioner, and (4) whether resolution of the issue will assist the agency in
effective enforcement and administration.’ ‘[T]he two tests essentially include all
the same considerations.’” Farrell-Cooper Mining Co. v. United States DOI, 728
F.3d 1229, 1235 n.3 (10th Cir. 2013) (citing Los Alamos Study Grp. v. Dep’t of
Energy, 692 F.3d 1057, 1065 & 1065 n.1 (10th Cir. 2012) (one citation omitted).

                                          12
issues presented.’” Farrell-Cooper Mining Co. v. United States DOI, 728 F.3d
1229, 1234–35 (10th Cir. 2013) (quoting Sierra Club v. Dep’t of Energy, 287 F.3d
1256, 1262–63 (10th Cir. 2002)).

      A handful of factors cut in favor of our concluding that these appeals are,

in fact, ripe for review. These appeals do present a clear legal issue: whether the

BLM had statutory authority to promulgate the Fracking Regulation. See Abbott

Labs., 387 U.S. at 149 (reviewing an agency’s interpretation of a statute under the

APA is a purely legal issue); see also Farrell-Cooper, 728 F.3d at 1235 (same). In

addition, there is no dispute that the Fracking Regulation went through notice and

comment and thus is final. Abbott Labs., 387 U.S. at 151.

      However, our proceeding to address whether the district court erred in

invalidating the BLM’s Fracking Regulation when the BLM has now commenced

rescinding that same regulation appears to be a very wasteful use of limited

judicial resources. Utah v. United States DOI, 535 F.3d 1184, 1198 (10th Cir.

2008) (“allowing this controversy to ripen will have tangible benefits to judicial

economy”). “A claim is not ripe for adjudication if it rests upon contingent future

events that may not occur as anticipated, or indeed may not occur at all.” Farrell-

Cooper, 728 F.3d at 1238 (quoting Texas v. United States, 523 U.S. 296, 300

(1998)). The BLM has clearly expressed its intent to rescind the Fracking

Regulation, and whether all or part of the Fracking Regulation will be rescinded

is now an open question. As recently as July 25, 2017, the BLM has issued notice

                                         13
of its proposed rule to entirely rescind the disputed Fracking Regulation and

return the affected sections of the Code of Federal Regulations to the language

that existed before the effective date of the Fracking Regulation. Rescission of a

2015 Rule, 82 Fed. Reg. at 34,464. It is clearly evident that the disputed matter

that forms the basis for our jurisdiction has thus become a moving target. These

appeals present an “unusual circumstance” that requires us to conclude that these

appeals are unfit for review. See Abbott Labs., 387 U.S. at 153 (finding the

instant case ripe but stating that “unusual circumstances” may be a basis for

declining to hear a case in the future); see also API v. EPA, 683 F.3d 382, 389

(D.C. Cir. 2012) (explaining that because the agency’s statutory interpretation

was at issue in the case, it was better to wait until the agency’s regulatory

revision process was complete).

                  (2) Hardship to the parties of withholding review

      With respect to this question, we consider whether withholding review

would “create adverse effects of a strictly legal kind” to the party seeking judicial

review. Nat’l Park Hosp. Ass’n, 538 U.S. at 809 (quotation omitted); see also

Abbott Labs., 387 U.S. at 153 (considering harm to the party seeking appellate

review). The relevant hardship is that which “would be suffered by the parties if

we do not decide the case now.” Skull Valley Band of Goshute Indians v.

Nielson, 376 F.3d 1223, 1238 (10th Cir. 2004). That is, we look for a “direct and

immediate dilemma” caused by our withholding review. Awad v. Ziriax, 670

                                          14
F.3d 1111, 1125 (10th Cir. 2012); see also Skull Valley Band, 376 F.3d at

1238–39; John Roe #2 v. Ogden, 253 F.3d 1225, 1231–32 (10th Cir. 2001).

Previous cases have recognized “two categories” of instances in which “we have

afforded significant weight to the hardship element”: “significant costs, financial

or otherwise,” and instances in which “the defendant had taken some concrete

action that threatened to impair—or had already impaired—the plaintiffs’

interests.” Utah, 535 F.3d at 1197–98.

      In cases challenging agency actions, we have held that a party seeking

judicial review suffers adverse effects if, absent judicial review and while the

appeal is pending, it would need to comply with the challenged agency regulation.

Abbott Labs., 387 U.S. at 153 (withholding review would require companies

seeking review to comply with the contested regulation, at significant loss of time

and money, or face serious penalties); Utah, 535 F.3d at 1197–98; Skull Valley

Band, 376 F.3d at 1238–39 (referring to “the uncertainty of not knowing whether

they will be required to incur the substantial expenses and comply with the

numerous regulatory requirements imposed by the Utah statutes”);

Farrell-Cooper, 728 F.3d at 1237 (“[A] delay in our review will not lead to

hardship for Farrell-Cooper because the company is not faced with the choice of

complying with [the] challenged reclamation requirements or facing sanctions.”);

see also Nat’l Park Hosp. Ass’n, 538 U.S. at 810 (citing Abbott Labs., 387 U.S. at

152–53) (noting that the disputed regulation “does not affect a [petitioner]’s

                                         15
primary conduct”).

      We focus here upon the harm caused by the challenged action, which, in

this instance, is the Fracking Regulation. Withholding review of the Fracking

Regulation will not impose a hardship on the two parties seeking judicial review:

the Citizen Group Intervenors and the BLM. The only “harm” the Citizen Group

Intervenors will suffer is the continued operation of oil and gas development on

federal lands, which represents no departure from the status quo since 2015. And

while they seek to benefit from the regulatory protection of the Fracking

Regulation, which they hope our judicial review will insure, that is not a

“hardship” contemplated by the prudential ripeness rubric. Nor will our

withholding review create a hardship for the BLM. The BLM will be able to

proceed with its proposed rule rescinding the Fracking Regulation. And, in these

unique cases, the BLM would face more uncertainty if these appeals, which

concern the scope of the BLM’s authority, were to remain under advisement, or if

we were to rule in the midst of the BLM’s ongoing rulemaking process that the

BLM had no authority to act. We conclude these appeals are prudentially unripe

and thus unfit for judicial review.

                                         C

      We must next decide whether to abate these appeals, or to dismiss them.

The D.C. Circuit has abated appeals that it found prudentially unripe when the

promulgating agency decided to revise the contested regulation while an appeal

                                        16
was pending. For instance, in API v. EPA, both the American Petroleum Institute

and the Sierra Club petitioned for review of a 2008 EPA regulation that failed to

exclude refinery catalysts from a list of deregulated chemicals. 683 F.3d at 386.

The EPA settled with the Sierra Club, agreeing to draft a new regulation that

addressed the group’s environmental concerns and to take final action on the

regulation by a specific date. Id. After appellate briefing was complete, the EPA

proposed a regulation that would partially deregulate the contested chemicals,

pursuant to the parties’ settlement agreement. Id. at 386–87. The proposed

regulation would have “narrow[ed] the legal issues involved in [the] dispute and

provide[d] a more final concrete setting for deciding any issues left on the table,”

resulting in the court concluding that abatement of the appeal pending final

rulemaking was appropriate. Id. at 388.

      But the present appeals differ from API in two critical ways. First, in API,

the EPA was legally required by a settlement agreement to issue a final regulation

by a specific date, just over a year after the case was argued. Id. at 389. Here,

the BLM stated at our very recent oral argument that the 60 day notice and

comment period could be extended, to say nothing of how many additional

months or years would be needed to issue a final rule rescinding the regulation.

Indeed, this court has traditionally abated appeals only for a short or definite

period of time, and most commonly to allow other tribunals time to adjudicate

related issues or cases. E.g., Thlopthlocco Tribal Town v. Stidham, 762 F.3d
17
1226, 1241–42 (10th Cir. 2014) (abating appeal pending tribal court remedies);

Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010) (pending the district

court’s adjudication of post trial motion); Douglas v. Workman, 560 F.3d 1156,

1167 (10th Cir. 2009) (pending the district court’s disposition of a second habeas

petition). We are unwilling to abate these appeals for an indefinite period of

time, especially given that we know from the record presented that it took five

years for the BLM to promulgate the Fracking Regulation in the first place.

      We acknowledge the difficult position in which the BLM finds itself by

first filing an appeal to challenge the district court’s invalidation of the Fracking

Regulation, only now to ask this court to withhold ruling on its appeal pending

final resolution of the BLM’s action to rescind the very regulation it had initially

sought to uphold and enforce. And although we acknowledge the BLM’s offer to

provide regular status reports while the proposed rescission of the Fracking

Regulation is ongoing, it is not the role of Article III courts to supervise or

monitor the rulemaking efforts of an Article II agency. See Marbury v. Madison,

5 U.S. 137, 166 (1803); see also Chevron, U.S.A., Inc. v. NRDC, Inc., 467 U.S.
837, 866 (1984) (“The responsibilities for assessing the wisdom of such policy

choices and resolving the struggle between competing views of the public interest

are not judicial ones: ‘Our Constitution vests such responsibilities in the political

branches.’” (quoting TVA v. Hill, 437 U.S. 153, 195 (1978))). We acknowledge

the court in API did order status reports, but its doing so was not agency

                                          18
supervision; it was honoring a legally binding settlement between two parties, a

task properly within the judicial wheelhouse. See United States v. Hardage, 982
F.2d 1491, 1496 (10th Cir. 1993) (“A trial court has the power to summarily

enforce a settlement agreement entered into by the litigants while the litigation is

pending before it.”); see also Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d
1180, 1186 (10th Cir. 2002) (“[W]e review the court’s approval of the settlement

agreement for an abuse of discretion.” (quoting Hardage, 982 F.2d at 1495)).

      Second, API involved the direct judicial review of an agency’s regulation;

here, the appeals are challenging a final judgment of a federal district court

striking down an agency regulation. We are one critical level removed from the

agency’s decision making process.

      We conclude these appeals should be dismissed. We have previously

dismissed appeals upon finding the subject matter unripe, particularly where the

record is notably undeveloped or the future particularly uncertain. E.g., United

States v. Bennett, 823 F.3d 1316, 1327 (10th Cir. 2016) (finding a special

condition of supervised release that would not be imposed for another 10 years to

be “not yet sufficiently concrete”); Utah, 535 F.3d at 1186, 1192 (explaining that

the case turned on how the BLM would apply a settlement agreement in the

future); Park Lake Res. v. United States Dep’t of Agric., 197 F.3d 448, 454 (10th

Cir. 1999) (noting that “further agency action could render this challenge moot”).

Given the Fracking Regulation’s uncertain future, we conclude dismissal of the

                                          19
present appeals is appropriate here.

                                         D

      We turn, then, to the effect our dismissal of these appeals has upon the

underlying district court ruling. This court has authority under 28 U.S.C. § 2106

to craft whatever remedy is appropriate, including vacatur. United States Bancorp

Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 21 (1994). “[Section] 2106

authorizes the Court to vacate, as well as reverse, affirm or modify, any judgment

lawfully brought before it for review.” Fay v. Noia, 372 U.S. 391, 467 n.25

(1963) (emphasis added) (overruled on other grounds as noted in Andrews v.

Deland, 943 F.2d 1162, 1189 n.41 (10th Cir. 1991)). We have previously vacated

district court judgments after finding the appeals taken from those judgments

unripe. See, e.g., Bennett, 823 F.3d at 1327 (10th Cir. 2016); Farrell-Cooper, 728
F.3d at 1235, 1239; Utah, 535 F.3d at 1186, 1192; see also Bumper v. North

Carolina, 391 U.S. 543, 562 (1968) (White, J., dissenting) (contemplating that

vacatur was appropriate after finding a case unripe).

      We are also guided by our cases discussing mootness. When an appeal

becomes moot, we generally vacate the district court’s judgment to prevent it

“from spawning any legal consequences.” United States v. Munsingwear, Inc.,

340 U.S. 36, 41 (1950). But “if the party seeking vacatur has caused mootness,

generally we do not order vacatur.” Rio Grande Silvery Minnow v. Bureau of

Reclamation, 601 F.3d 1096, 1129 (10th Cir. 2010); see also Bancorp, 513 U.S. at

                                         20
24–25 (“The principal condition to which we have looked is whether the party

seeking relief from the judgment below caused the mootness by voluntary

action.”).

      Applying this precedent to the present appeals, we note that the party

seeking vacatur did not cause these appeals to become prudentially unripe. The

Conservation Group Intervenors was the only party to request vacatur in its

supplemental briefing, but it came to that suggestion only after arguing these

appeals were prudentially moot. Conservation Groups Supp. Br. at 29–31. We

note also that it was the actions of Secretary Zinke and the BLM that rendered

these appeals prudentially unripe; namely, the issuance of Secretarial Order No.

3349 and the July 25, 2017 notice proposing a proposed rule that will rescind in

full the Fracking Regulation. Rescission of a 2015 Rule, 82 Fed. Reg. at 34,464.

But even if these federal appellants had requested vacatur, it is not apparent that

they took these actions to intentionally evade review. See Bancorp, 513 U.S. at

24–25; cf. Wyoming v. United States DOI, 587 F.3d 1245, 1252 (10th Cir. 2009).

We therefore conclude vacatur is appropriate here.

      Finally, we must decide whether we should also dismiss the underlying

action. As a practical matter, dismissing the underlying action is appropriate in

this case given that there would be nothing for the district court to do upon

remand except wait for the BLM to finalize its rule rescinding the Fracking

Regulation. Moreover, in similar cases, we have dismissed the underlying action

                                          21
after concluding on appeal that the subject matter of the case was unripe. E.g.,

Utah, 535 F.3d at 1186, 1192; Park Lake Res., 197 F.3d at 454. Here, the

proposed rescission of the Fracking Regulation supports our dismissal of the

underlying action as prudentially unripe.

      Given that we are vacating the district court’s opinion and dismissing the

underlying action, we need not address the additional arguments raised by the Ute

Indian Tribe challenging the district court’s ruling as regards the Tribe.

                                         III

      We DISMISS these appeals as prudentially unripe, VACATE the district

court’s judgment invalidating the Fracking Regulation, and REMAND with

instructions to dismiss the underlying action without prejudice.




                                          22
16-8068 – State of Wyoming, et al. v. Zinke, et al.
16-8069 – State of Wyoming, et al. v. DOI, et al.
HARTZ, Circuit Judge, concurring and dissenting:
       I agree with much in the panel opinion. In particular, I am in full accord that “our

proceeding to address whether the district court erred in invalidating the BLM’s Fracking

Regulation when the BLM has now commenced rescinding that same regulation appears

to be a very wasteful use of limited judicial resources.” Op. at 13. Even if we were to

decide within a relatively short period that the district court erred on the principal issue

now before us, it would likely still be a long time before the Regulation could be

judicially affirmed. The district court originally granted a preliminary injunction on both

the ground before us and an additional ground—that the regulation was “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law,” and

therefore invalid under 5 U.S.C. § 706(2)(A). Thus, if we reverse, the district court may

well reinstate a preliminary injunction. That would certainly lead to another round of

review. And the second round could be lengthy. This round began two years ago with

the original grant of a preliminary injunction. Before the second round is complete the

new administration may rescind the Regulation. The Citizen Group Intervenors suggest

that even so, our ruling would be useful in settling the legal issues now on appeal. But a

decision by one circuit court is hardly definitive.

       That presents the question of what to do while awaiting a new regulation. Should

we leave in effect the district court’s order invalidating the Regulation, or should we

vacate or stay that order, giving effect to the Regulation? The majority has chosen to

vacate the district court’s order. Perhaps that is the proper choice. In my view, however,
we do not have adequate information to make that determination. One important, and

perhaps decisive, consideration is the extent of potential harms to the parties and the

public. And on the record before us, I cannot assess how much, if any, environmental

risk would be created by keeping the district court’s injunction in effect or how much, if

any, harm would be caused to the industry or the governmental parties by vacating the

injunction. The proper institution to make that assessment, after an evidentiary hearing,

is the district court. I would remand to that court for this purpose.

       On the other hand, I would affirm the permanent injunction with respect to the Ute

Indian Tribe. The Tribe has adequately raised the issues specific to it both in district

court and in this court. Yet the other parties have failed to challenge the Tribe’s

reasoning. I would treat that failure as a waiver and affirm judgment for the Tribe with

respect to Indian lands. Resolving that matter would entail no waste of judicial resources.




                                              2